Case 19-50104-gs    Doc 1   Entered 01/30/19 15:06:03   Page 1 of 9




           Solano
Case 19-50104-gs   Doc 1   Entered 01/30/19 15:06:03   Page 2 of 9
Case 19-50104-gs   Doc 1   Entered 01/30/19 15:06:03   Page 3 of 9
Case 19-50104-gs   Doc 1   Entered 01/30/19 15:06:03   Page 4 of 9
Case 19-50104-gs   Doc 1   Entered 01/30/19 15:06:03   Page 5 of 9
Case 19-50104-gs   Doc 1   Entered 01/30/19 15:06:03   Page 6 of 9
Case 19-50104-gs   Doc 1   Entered 01/30/19 15:06:03   Page 7 of 9
Case 19-50104-gs   Doc 1   Entered 01/30/19 15:06:03   Page 8 of 9
Case 19-50104-gs   Doc 1   Entered 01/30/19 15:06:03   Page 9 of 9
